Case: 17-11008      Document: 00514590917         Page: 1    Date Filed: 08/08/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 17-11008                             FILED
                                  Summary Calendar                      August 8, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RINGO RECTO LABRADOR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-41-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Ringo Recto Labrador appeals the 135-month, within-guidelines
sentence he received following his guilty plea conviction for possession with
intent to distribute methamphetamine.             He challenges the district court’s
guidelines calculations, which would constitute a procedural error. See Gall v.
United States, 552 U.S. 38, 51 (2007). A district court commits a procedural
error, and thus “abuses its discretion[,] if it bases its decision on an error of law


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11008     Document: 00514590917      Page: 2   Date Filed: 08/08/2018


                                  No. 17-11008

or a clearly erroneous assessment of the evidence.” United States v. Castillo,
430 F.3d 230, 238-39 (5th Cir. 2005) (internal quotation marks and citation
omitted). We review a challenge to the district court’s interpretation of the
Guidelines de novo, while we consider for clear error a claim of mistaken
factual findings or a misapplication of the Guidelines to those factual findings.
United States v. Lyckman, 235 F.3d 234, 237 (5th Cir. 2000). Additionally,
Labrador challenges the substantive unreasonableness of his sentence. We
review this contention for an abuse of discretion. Gall, 552 U.S. at 51.
      In his first ground for relief, Labrador contends that the district court
erred by including in the relevant drug quantity amounts reportedly sold by
him to an unnamed confidential source.           He maintains that there was
insufficient corroboration to establish the reliability of the source’s description
of those sales.   Generally, a presentence report has sufficient indicia of
reliability and may be adopted without further inquiry if it has an adequate
evidentiary basis and the defendant does not rebut the facts therein or
otherwise show that it is unreliable. United States v. Harris, 702 F.3d 226, 230
(5th Cir. 2012). A district court may consider out-of-court declarations by an
unidentified confidential informant if there is good cause for the nondisclosure
of the informant’s identity and there is sufficient corroboration by other means
to make the information reasonably reliable. U.S.S.G. § 6A1.3, p.s., comment.;
United States v. Rogers, 1 F.3d 341, 343-44 (5th Cir. 1993). The confidential
source reported that he had purchased methamphetamine and marijuana from
Labrador over a period of several years. The presentence report indicates that
the officers corroborated the confidential source’s description of the interior
and exterior of Labrador’s residence, used a phone number provided by the
source to set up a controlled purchase in Labrador’s home, and obtained
evidence that Labrador sold both methamphetamine and marijuana. Such



                                        2
    Case: 17-11008    Document: 00514590917    Page: 3   Date Filed: 08/08/2018


                                No. 17-11008

corroboration was sufficient to render the information from the source reliable
for sentencing purposes. See United States v. Young, 981 F.2d 180, 185-86 (5th
Cir. 1992).
      In addition, Labrador contends that his within-guidelines sentence is
substantively unreasonable because the methamphetamine Guideline is not
based on empirical evidence.     His assertion is foreclosed by this court’s
precedent. See, e.g., United States v. Mondragon-Santiago, 564 F.3d 357, 366-
67 (5th Cir. 2009). Labrador has not shown the district court failed to give
proper weight to any 18 U.S.C. § 3553(a) factor. See United States v. Cooks,
589 F.3d 173, 186 (5th Cir. 2009). Thus, he fails to rebut the presumption of
reasonableness applicable to his sentence. See Mondragon-Santiago, 564 F.3d
at 360.
      The judgment of the district court is thus AFFIRMED.




                                      3